Case: 1:19-cv-05305 Document #: 13-5 Filed: 10/07/19 Page 1 of 2 PageID #:116




 PROBATE COURT
 CITY AND COUNTY OF DENVER, COLORADO
 City and County Building, Room 230                          DATE FILED: May 22, 2018 9:35 AM
 1437 Bannock Street                                         CASE NUMBER: 2012PR1772
 Denver, CO 80202
 IN THE INTERESTS OF:
                                                            ▲COURT USE ONLY▲
 JOANNE BLACK,

 Protected Person.

                                                            Case Number:

                                                            12PR1772



  ORDER AUTHORIZING THE CONSERVATOR TO SELL CERTAIN ASSETS OF THE
         PROTETED PERSON TO RETAIN COUNSEL IN NEW YORK FOR
 PROTECTEDXXXXXXX
    REPRESENTATION IN THE PROBATE MATTER REGARDING THE ESTATE OF
                            RENATA BLACK

       THIS MATTER COMES before the Court by Lisa DiPonio, Esq. #27707, Court
Appointed Counsel (“Counsel”) for the Protected Person, Joanne Black, by way of a
Forthwith Motion for An Order Allowing the Conservator to Sell Certain Assets of the
Protected Person’s Conservatorship Estate to Retain Counsel in New York for
Representation in the Probate Matter Regarding the Estate of Renata Black (“Motion”).
Having read the Forthwith Motion and being fully apprised of its premises,

        THE COURT FINDS that the probate action related to the Estate of Renata Black
(“Estate”) under the jurisdiction of the Surrogate’s Court in New York, Westchester
County, is still pending. There are numerous issues regarding Mr. Black’s actions while
acting as Personal Representative for the Estate, including, but not limited to: accounting
issues; creditor issues (i.e., non-payment of property taxes on the McKeel home, Renata
Black’s former residence, which will become an asset of the Protected Person); fraud
issues; and other breaches of fiduciary duties. In the Estate action, the Protected
Person has been represented by the law firm of Goldfarb, Abrandt, Salzman & Kutzin,
LLP; specifically, Ira Salzman, Esq. and Michael Kutzin, Esq. A conflict of interest has
arisen between the Protected Person and attorneys Salzman and Kutzin, necessitating
her need for new counsel in the Estate matter.

        THE COURT FURTHER FINDS due to the current freeze of the assets in the
Protected Person’s Supplemental Needs Trust, and other accounts currently held by
CHASE bank, the only source of money to retain New York counsel; secure the
continued litigation in Illinois by paying a portion of Illinois counsels’ fees; and, reimburse
the Protected Person and pay the remaining back taxes on the McKeel property in New
York, is for the Protected Person’s Conservator, Jeanette Goodwin, to immediately sell
the I-Bonds which are an asset of the Conservatorship estate.
Case: 1:19-cv-05305 Document #: 13-5 Filed: 10/07/19 Page 2 of 2 PageID #:117



       THE COURT FINDS AND ORDERS it is in the Protected Person’s best interests
to authorize the Conservator to liquidate the I-Bonds, and disburse the proceeds in
accordance with the terms set forth in Counsel’s Motion.

       THE COURT FUTHER ORDERS:
                        XXXXXXX FINDS the I-Bonds gift to Joanne Black are a part of the

  Conservatorship Estate.



                          May 22 2018
       Dated: ___________________,


                                          ___________________________________
                                          Hon. Elizabeth Leith, Denver Probate Judge




2|Page
